DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in responsive to the communication filed 04/09/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
Response to Arguments
Applicant’s argument, see remarks, filed 04/09/2021, with respect to 35 USC 112 rejection have been fully considered and are persuasive, please see page 10 of the remarks. The 35 USC 112 rejection has been withdrawn in light of claim amendment.
Applicant’s argument, see remarks, filed 04/09/2021, with respect to claims over prior art have been fully considered and are persuasive, please see pages 11-12 of the remarks. The 35 USC 103 has been withdrawn in light of claim amendment.
Allowable Subject Matter
Claims 1, 6- allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards various license authentication techniques. Claims 1, 6, 7, and 9 uniquely identifies “wherein the terminal device prompts a user to input license authentication information of the application after receiving the authentication result indicating that 
The closest prior art, Tetsuya (JP 2013239098) discloses software installation via network. An information processing system including an information processing device and at least one of an electronic device to which software is installed and an intermediary device connected to the electronic device via a network. determine whether or not software can be installed, and to return a determination result to the electronic device or mediation device, and to return from the electronic device or mediation device according to the determination result that installation is impossible In response to receiving a request for invalidating a condition.
The closest prior art, Yuki (JP 2015191539) discloses a license server issues an operation verification license or a sales license, according to a license number. An image forming apparatus generates an operation verification completion file after the operation verification, for an application installed by use of the operation verification license. Registering the license and issuing the license.
The closest prior art, Ito (US 20130057896) discloses digital MFP, deleting the license, depending on the change of status of the license.
However, either singularly or in combination, Tetsuya-Yuki-Ito fails to anticipate or render obvious the claimed limitation of wherein the terminal device prompts a user to input license authentication information of the application after receiving the authentication result indicating that authentication is required from the authentication device, register the associated specific information of 
Therefore, Independent claims 1, 6, 7, and 9 along with their respective dependent claims are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912.  The examiner can normally be reached on Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/K.A./Examiner, Art Unit 2436        

/KENDALL DOLLY/Primary Examiner, Art Unit 2436